DAUKSCH, Judge.
We affirm appellant’s conviction. However, the trial court imposed costs against the indigent defendant and the record fails to reflect that the defendant was afforded notice or an opportunity to object, contrary to Harriel v. State, 520 So.2d 271 (Fla.1988). Therefore, we reverse that portion of the judgment which assesses the costs. See also Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984).
AFFIRMED in part; REVERSED in part.
HARRIS and GRIFFIN, JJ., concur.